Order entered November 13, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00506-CV

                     FITNESS EVOLUTION, L.P., ET AL., Appellants

                                               V.

                    HEADHUNTER FITNESS, LLC, ET AL., Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00529-2010

                                           ORDER

       We GRANT appellants’/cross-appellees’ unopposed November 11, 2013 motion for an

extension of time to file a combined reply and cross-appellees’ brief. Appellants shall file their

combined reply and cross-appellees’ brief on or before January 16, 2014.

                                                      /s/   ADA BROWN
                                                            JUSTICE